Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the amendments filed 01/13/2021, claims 17-18 are cancelled and thus claims 1-5 and 10-15 are pending. Claims 11-14 are withdrawn. See the office action of 10/23/2020 for the withdrawal of claims 10-14 from further consideration pursuant to 37 CFR 1.14(b), as being directed to non-elected invention. Applicants preserve the right to file a divisional on the non-elected subject matter.
 Therefore, claims 1-5 and 15 are examined on merits to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Polymer Int, 2009, hereinafter “Li”).
Li discloses maleilated dextran having the structure

    PNG
    media_image1.png
    309
    297
    media_image1.png
    Greyscale
(Scheme 1). The above structure reads of the multimodal adsorption medium comprising a dextran (i.e. a polymeric carrier material) to which multimodal ligands of the structure 
    PNG
    media_image2.png
    58
    103
    media_image2.png
    Greyscale
are covalently bonded via an –O-C(=O) group which reads on X denotes –O-; and wherein the -CH=CH- group (that an akenyl group) of the multimodal ligand of 
    PNG
    media_image2.png
    58
    103
    media_image2.png
    Greyscale
can be considered a chain homolog  of the structure G (i.e. alkenyl) of instant claim 1 and thus would be expected to have similar property. The difference lies in the selection of number of hydrocarbon in the chain and in this case, by one hydrocarbon group in the chain when C is 3 (i,e C3). The claimed compounds are so closely related structurally to the homologous compounds of the reference as to be structurally obvious therefore in the absence of any unobviousness or unexpected properties because homologs (compounds differing regularly by the successive addition of the same chemical group, 
In regard to claim 3, Li discloses dextran, which is considered as natural of synthetic polymer.
In regards to claim 4, as disclosed above, the structure
    PNG
    media_image2.png
    58
    103
    media_image2.png
    Greyscale
is bound to the carrier material via a polymeric spacer element OH giving a –O- spacer.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al (Advances in polymer Science 2013, hereinafter “Dutta”).
In regards to claims 1 and 2, Dutta discloses maleilated chitosan nanosphere having the structure

    PNG
    media_image3.png
    191
    376
    media_image3.png
    Greyscale
 (Fig.10, page 112). The above structure reads of the multimodal adsorption medium comprising a chitosan nanosphere (i.e. a polymeric carrier material) to which multimodal ligands of the structure 
    PNG
    media_image4.png
    72
    45
    media_image4.png
    Greyscale
are covalently bonded via an –NH-C(=O) group which reads on X denotes –NH-; and wherein the -CH=CH- group (that an akenyl group) of the 
    PNG
    media_image4.png
    72
    45
    media_image4.png
    Greyscale
 can be considered a chain homolog  of the structure G (i.e. alkenyl) of instant claim 1 and thus would be expected to have similar property. The difference lies in the selection of number of hydrocarbon in the chain and in this case, by one hydrocarbon group in the chain when C is selected a 3 (i,e C3). The claimed compounds are so closely related structurally to the homologous compounds of the reference as to be structurally obvious therefore in the absence of any unobviousness or unexpected properties because homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) ((MPEP  §  2144.08).  
In regard to claim 3, Dutta discloses chitosan, which is considered as natural of synthetic polymer.
In regards to claim 4, as disclosed above, the structure 
    PNG
    media_image4.png
    72
    45
    media_image4.png
    Greyscale
is bound to the carrier material via a polymeric spacer element NH giving a –NH- spacer.
In regards to claim 5, chitosan comprises polyamine to which the multimodal ligand is bound through an NH-(C=O) linkage.
Claim 1-5  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 7,772,382, hereinafter “Okamoto”).


    PNG
    media_image5.png
    415
    344
    media_image5.png
    Greyscale

The above structure reads of the multimodal adsorption medium comprising a chitosan nanosphere (i.e. a polymeric carrier material) to which multimodal ligands of the structure 
    PNG
    media_image6.png
    81
    101
    media_image6.png
    Greyscale
are covalently bonded via an –NH-C(=O) group which reads on X denotes –NH-; and wherein the 
    PNG
    media_image7.png
    63
    84
    media_image7.png
    Greyscale
group  can be considered as 
    PNG
    media_image6.png
    81
    101
    media_image6.png
    Greyscale
and thus are very similar to the instant substituted alkenyl as claimed in claim 1. In this case the aromatic substituent is on 2-carbon hydrocarbon chain but in case of instant application the substituent is on at least 3-carbon hydrocarbon chain. The claimed compounds are so closely related structurally to the homologous compounds of the reference as to be structurally obvious therefore in the absence of any unobviousness or unexpected properties because homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) ((MPEP  §  2144.08).  Further, the presently claimed compounds are analogous to those of the reference as there is nothing unobvious in a compound wherein one of the substituent radicals is a saturated cyclo lower alkyl or phenyl radical rather than an alkyl radical because common chemical knowledge suggest that alkyl, saturated cyclo lower alkyl, and phenyl are all well known substituents. Therefore, substitution of a saturated cyclo lower alkyl or phenyl radical substituent for one of the alkyl substituents would be obvious to one of ordinary skill in the art absent unexpected results. Ex parte KOSTER, 136 USPQ 75 (Bd. Pat. App. & Int. 1961).
In regard to claims 4 and 5, Okamoto discloses that the multimodal ligands are bound to the carrier  via chitosan having plurality of primary amine groups through an NH-(C=O) bond/linkage.

    PNG
    media_image7.png
    63
    84
    media_image7.png
    Greyscale
is considered a 2- carbon alkenyl having a fused aromatic substituents.
Response to argument
Applicant's arguments filed 01/13/2021 have been fully considered and are persuasive to overcome the rejection over 35 USC 112(b) and 112(d) in view of the cancellation of the claims. However, Applicant’s arguments have been rendered moot in view of the new grounds of rejection as described in this office action.
In regards to obviousness, Applicant’s argue that the multimodal ligand provides unexpected advantages for the selection of G, wherein G denotes a branched or unbranched C3-20 alkenyl group. Applicant cited Example 4 and 5 and Table 1 in support of unexpected advantages. 
The above arguments have fully been considered but are not found persuasive. In Table 1, the example 4, discloses a C3 alkenyl wherein the structure provides an allyl or vinyl reactive functional group (an itanoic acid linked to a carrier) as compared to the referenced structure or structure of example 5 which is structurally distinct as it is not a straight chain hydrocarbon of the reference structure.  The structure 4 can also be considered as 2-carbon alkylene having a methylene substituent. Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). 
3-20 as encompassed by the G group in claim 1 and the unexpected advantage have not been commensurate in scope of the claimed G group. MPEP 716.02(d) which states, "[W]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641